Exhibit (10)(o)

MARSHALL & ILSLEY CORPORATION

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

as amended December 18, 2008

ARTICLE I

Establishment of Plan and Purpose

1.01. Establishment of Plan. Marshall & Ilsley Corporation has established the
2005 Marshall & Ilsley Executive Deferred Compensation Plan, effective as of
December 16, 2004 (the “Plan”).

1.02. Purpose of Plan. The Plan shall permit a select group of senior management
and highly compensated employees to enhance the security of themselves and their
beneficiaries following the termination of their employment with the Companies
(as defined herein) by deferring until that time a portion of the compensation
which may otherwise be payable to them at an earlier date (including the
deferral of receipt of restricted stock). By allowing key management employees
to participate in the Plan, the Company expects the Plan to benefit it in
attracting and retaining the most capable individuals to fill its executive
positions in the Companies.

The parties intend that the arrangements described herein be unfunded for
purposes of Title I in the Employee Retirement Income Security Act as amended
from time to time.

ARTICLE II

Definitions and Construction

As used herein, the following words shall have the following meanings:

2.01. Definitions.

(a) Accounts. The accounts (including the sub-accounts) maintained for each
Participant pursuant to Article V, below.

(b) Administrator. The person or persons selected pursuant to Article VIII below
to control and manage the operation and administration of the Plan.

(c) Affiliate. Any corporation or other entity which directly or indirectly
controls, is controlled by, or under common control with, the referenced entity.
Control means the ability to elect a majority of the Board of Directors of the
corporation or other entity, or if there is no Board of Directors, a majority of
the body which governs the entity.

(d) Beneficiaries. Those persons designated by a Participant to receive benefits
hereunder or, failing such a designation, the spouse or, if none, the Estate of
a Participant.



--------------------------------------------------------------------------------

(e) Change of Control. Change of Control shall have the same meaning as in the
Marshall & Ilsley Corporation 2006 Equity Incentive Plan.

(f) Code. The Internal Revenue Code of 1986, as amended.

(g) Committee. The Compensation and Human Resources Committee of the Board of
Directors of the Company.

(h) Common Stock. The authorized and issued or unissued $1.00 par value common
stock of the Company.

(i) Companies. Prior to the Separation Transaction, Marshall & Ilsley
Corporation and any subsidiary thereof. After the Separation Transaction, the
publicly-traded corporation with the name Marshall & Ilsley Corporation, and all
entities that are Affiliates thereof.

(j) Company. Prior to the Separation Transaction, Marshall & Ilsley Corporation,
a Wisconsin corporation, or a successor thereof. After the Separation
Transaction, the “Company” means the publicly-traded corporation with the name
Marshall & Ilsley Corporation.

(k) Company Contributions. The amount contributed or credited by the Company to
the account of the Participant pursuant to Section 4.05 hereof.

(l) Compensation. The total of the Participant’s base salary, commissions,
bonuses, and incentive pay which shall include amounts deferred by the
Participant under this Plan or any other employee benefit plan of the Company.
In all cases, Compensation shall include only compensation paid while an
employee is a Participant in the Plan. Compensation shall not include any
severance or salary continuation payments.

(m) Deferral Election. The election by a Participant, from time to time, to
defer Compensation or Restricted Shares in accordance with the provisions of
this Plan. Forms of Deferral Elections, which can be changed from time to time
at the discretion of the Administrator, are attached hereto as Exhibit B.

(n) Distribution Election. The election by a Participant, from time to time, to
choose the method of distribution of his deferrals, and any deemed investment
increases or decreases attributable thereto. The methods of distribution
contained in the forms of Distribution Election can be changed from time to time
at the discretion of the Administrator. The forms of Distribution Election for
deferrals made in 2005 are attached hereto as Exhibit D.

(o) Disability. A Participant shall be considered to be suffering from a
Disability if the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, either
(i) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer or (ii) unable to engage in any substantial gainful activity.

 

2



--------------------------------------------------------------------------------

(p) Employee. An employee of any one or more of the Companies.

(q) Employment. Employment with any one or more of the Companies.

(r) Fair Market Value. The closing sale price of the Common Stock on the New
York Stock Exchange as reported in the Midwest Edition of the Wall Street
Journal for the applicable date; provided that, if no sales of Common Stock were
made on said exchange on that date, “Fair Market Value” shall mean the closing
sale price of the Common Stock as reported for the next succeeding day on which
sales of Common Stock are made on said exchange, or, failing any such sales,
such other market price as the Committee may determine in conformity with
pertinent law and regulations of the Treasury Department.

(s) Investment Election. The form filed by the Participant from time to time,
substantially in the form of Exhibit A hereto, which designates the
Participant’s investment choices.

(t) Metavante. After the Separation Transaction, the publicly-traded parent of
the group of companies that includes the Company’s former subsidiary, Metavante
Corporation.

(u) Participants. Such senior management and highly compensated Employees whom
the Administrator has identified as eligible to defer Compensation hereunder and
who elect to participate by deferring Compensation.

(v) Plan. The Marshall & Ilsley Corporation 2005 Executive Deferred Compensation
Plan, as stated herein and as amended from time to time.

(w) Plan Year. The period beginning on January 1, 2005 and ending on
December 31, 2005, and each 12-month period ending on each subsequent
December 31.

(x) Restricted Shares. An award of stock under a plan of the Company, which may
contain transferability or forfeiture provisions (including a requirement of
future services), all as set forth in an award agreement.

(y) Restricted Stock Units. Units held in a Participant’s Account B which are
received upon surrender of Restricted Shares or directly as a grant from the
Company, and which have transferability or forfeiture provisions (which may
include a requirement of future services). Each Restricted Unit represents one
share of Common Stock.

(z) Retirement. As to each Participant, the termination of his employment on or
after attaining age 55, other than by reason of death or Disability, with at
least 10 years of Service.

 

3



--------------------------------------------------------------------------------

(aa) Separation Transaction. The transaction whereby Metavante and the Company
become separate publicly-traded companies.

(bb) Service. As to each Participant, the period during which he has been
employed by one or more of the Companies, including such period of time that he
was employed by a predecessor in interest to one of the Companies.

(cc) Termination of Employment. For all purposes of this Plan, the determination
of whether a Participant’s employment has terminated will be made in accordance
with Treas. Reg. §1.409A-1(h)(1)(ii) promulgated under Section 409A of the Code.

(dd) Unforeseeable Emergency. A severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Section 152 of the Code, without regard to Section 152(b)(1), (b)(2),
and (d)(1)(B) of the Code) of the Participant, loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

2.02. Construction. The laws of the State of Wisconsin, as amended from time to
time, without giving effect to their conflict of laws provisions, shall govern
the construction and application of this Agreement, unless Employee Retirement
Income Security Act (“ERISA”) supersedes Wisconsin law. Words used in the
masculine gender shall include the feminine and words used in the singular shall
include the plural, as appropriate. The words “hereof,” “herein,” “hereunder”
and other similar compounds of the word “here” shall refer to the entire
Agreement, not to a particular section. All references to statutory sections
shall include the section so identified as amended from time to time or any
other statute of similar import. If any provisions of the Internal Revenue Code,
ERISA or other statutes or regulations render any provisions of this Plan
unenforceable, such provision shall be of no force and effect only to the
minimum extent required by such law.

ARTICLE III

Eligibility

3.01. Conditions of Eligibility. The Administrator shall, from time to time,
specify the senior management and highly compensated Employees eligible to
participate herein. Eligibility to participate in the Plan for one Plan Year
does not guarantee eligibility for a subsequent Plan Year.

3.02. Commencement of Participation. An individual identified as eligible to
participate in the Plan for that Plan Year shall commence participation, by
either (a) electing a deferral of Compensation, (b) surrendering Restricted
Shares for Restricted Stock Units, on the applicable form provided by the
Administrator, or (c) receiving an award of Restricted Stock Units, in
accordance with the procedures established by this Plan and the Administrator.

 

4



--------------------------------------------------------------------------------

3.03. Termination of Participation. An individual’s right to (a) defer
Compensation or (b) surrender Restricted Shares for Restricted Stock Units
hereunder shall cease as of the earlier of (i) a Participant’s Termination of
Employment or (ii) failure of the Administrator to designate him or her as an
Employee eligible to participate herein.

ARTICLE IV

Deferrals and Company Contributions

4.01. Amount and Manner of Deferral of Compensation. A Participant must sign and
return the Deferral Election, substantially in the form of Exhibit B hereto, to
the Company, no later than the date specified by the Company, indicating the
amount or percentage of the Participant’s salary or other Compensation for such
Plan Year which he elects to defer hereunder, which election shall become
irrevocable on December 31st of the immediately preceding Plan Year. A
Participant may defer (i) any portion not to exceed eighty percent (80%) of his
base salary or (ii) up to 100% of his incentive or (iii) both, provided,
however, that (a) the Participant may not defer less than $5,000 in a Plan Year
and (b) the Participant’s Deferral Election for a Plan Year shall relate to
Compensation earned by him during such Plan Year whether or not paid during that
Plan Year.

If a Participant elects to defer a portion of his salary, the Company shall
reduce the Participant’s regular salary by an equal amount in each pay period
during the Plan Year of deferral. If a Participant elects to defer all or a
portion of his incentive, the Company shall reduce each such Compensation
payment by the percentage or dollar amount elected by the Participant.

4.02. Amount and Manner of Deferral of Compensation for Participants Who
Commence Participation in the Plan after the Beginning of a Plan Year. If an
Employee becomes eligible to participate in the Plan after the beginning of a
Plan Year because he is newly hired by the Companies, or because he receives a
promotion which results in him becoming eligible to participate in the Plan, the
Employee must make his or her initial Deferral Election and Distribution
Election no later than 30 days after the Employee first becomes eligible to
participate in the Plan. Such Deferral Election may apply only to compensation
paid for services to be performed after the election. In the case of an
incentive or bonus payment, only that portion of the incentive or bonus payment
that relates to services performed after the date of the election may be
deferred. Notwithstanding the foregoing, if an Employee initially becomes a
Participant solely because of company contributions credited to the SERP
Account, as defined below in Section 4.05 hereof, the Distribution Election for
the initial year such amounts are credited can be made no later than the first
30 days after such year. If no such Distribution Election is made, the default
rules shall apply.

4.03. Amount and Manner of Deferral of Restricted Shares. A Participant may
elect to defer an award of Restricted Shares by returning an Election to Convert
Restricted Shares Into Restricted Units, substantially in the form of Exhibit C
hereto, to the Company, no later than the date specified by the Company,
containing the information requested. Such Election shall

 

5



--------------------------------------------------------------------------------

become irrevocable as regards awards of Restricted Shares in a Plan Year on
December 31st of the immediately preceding Plan Year, or, if a later deferral
election is allowed pursuant to Section 409A of the Code, upon the Company’s
receipt of the election. Any Election which elects to defer all future grants of
Restricted Shares shall become irrevocable as to awards of Restricted Shares in
a Plan Year on December 31st of the immediately preceding Plan Year.

4.04. Cessation of Deferral Election. In the event of an Unforeseeable
Emergency, a Participant may request in writing that deferrals of Compensation
elected by that Participant hereunder cease for the then current Plan Year. If
the Administrator determines that such an Unforeseeable Emergency exists, the
deferrals of Compensation for such Plan Year shall cease as to the Participant.
If the Administrator determines that no such emergency exists, the deferrals
shall continue as originally elected. If a Participant’s election deferral is
cancelled for a Plan Year due to an Unforeseeable Emergency, the Participant may
not resume deferrals of Compensation hereunder (if otherwise eligible therefore)
until the Plan Year following the Plan Year in which such cessation occurred.

4.05. Other Contributions. In the event that deferrals made by a Participant
pursuant to this Plan cause a reduction in the contributions by the Company for
the benefit of that Participant to any other qualified or nonqualified
retirement plan maintained by the Company, and such reduction is not contributed
or credited to any other nonqualified retirement plan, the Company shall credit
to the Participant’s account under this Plan an amount equal to such net
reductions in benefits. If, as a result of limitations contained in Sections
401(a)(17) and/or 415 of the Code, or as a result of amounts deferred under the
Plan, the contributions made to the profit sharing component of the retirement
program of the Company on behalf of a person eligible to participate in the Plan
are reduced, the Company shall credit an amount equal to such reduction to an
account established for such person (the “SERP Account”). The SERP Account shall
be a separate bookkeeping account and shall vest once the person has five years
of vesting service as determined under the profit sharing component of the
retirement program of the Company, taking into account service prior to the date
hereof. Aside from the vesting requirement, the SERP Account shall be treated
for all purposes of the Plan in the same manner as the Participant’s Account A,
including division into sub-accounts consistent with the Distribution Election
made for the Plan Year to which the Company contribution relates. In addition,
to the extent any amounts owing to a Participant under any incentive
compensation plan are in excess of amounts which would be deductible by the
Company under Section 162(m) of the Internal Revenue Code of 1986, as amended,
and the applicable Plan or the Committee requires that such excess amounts be
deferred, such amounts shall be credited to the relevant sub-account of
Participant’s Account A or Account B, as provided below in Section 5.01,
consistent with the Distribution Election for such Plan Year.

ARTICLE V

Accounts and Sub-Accounts

5.01. Establishment of Accounts; Sub-Accounts. Only for the purpose of measuring
payments due Participants hereunder, the Company shall maintain on behalf of
each Participant two Accounts: Account A and Account B, which shall each be
divided into four sub-accounts

 

6



--------------------------------------------------------------------------------

reflecting the four distribution options available for cash and Common Stock
distributions as set forth in the Distribution Election. If the Company
increases the number of distribution options available, the number of
sub-accounts shall likewise be increased. All amounts deferred pursuant to
Sections 4.01, 4.02 and 4.05 shall be credited to the relevant sub-accounts of
Account A, which shall be denominated in cash. All amounts deferred pursuant to
Section 4.03 shall be credited to the relevant sub-accounts of Account B, which
shall be denominated in shares of Common Stock.

5.02. Nature of Accounts; Sub-Accounts. The Accounts and sub-accounts hereunder,
and assets, if any, acquired by the Company to measure a Participant’s benefits
hereunder, shall not constitute or be treated for any reason as a trust for,
property of or a security interest for the benefit of, a Participant, his
Beneficiaries or any other person. The Participant and the Company acknowledge
that the Plan constitutes a promise by the Company to pay benefits to the
Participants or their Beneficiaries, that Participants’ rights hereunder (by
electing to defer Compensation or Restricted Stock Units hereunder) are limited
to those of general unsecured creditors of the Company and that the
establishment of the Plan, acquisition of assets to measure Participant’s
benefits hereunder or deferral of all or any portion of a Participants’
Compensation, or Restricted Stock Units hereunder does not prevent any property
of the Company from being subject to the right of all the Company’s creditors.
The Company shall contribute all contributions hereunder to a trust created by
the Company which will conform in all material respects to the terms of the
Internal Revenue Service’s model trust, as described in Revenue Procedure 92-64,
or any successor thereto.

5.03. Maintenance of Account A.

a. Accounts shall be reconciled on a quarterly basis. The Company shall increase
the relevant sub-account of Account A of each Participant by (i) the amount, if
any, of his Compensation deferred during any calendar quarter based on the
Distribution Election for such Plan Year, (ii) the amount, if any, contributed
by the Company pursuant to Section 4.05 hereof during such Plan Year and
(iii) any income or gains resulting as if the sub-account, computed in
accordance with subsection b, below, were invested pursuant to the timely-filed
Investment Election in effect for such quarter and decrease each Participant’s
sub-account by (iv) any withdrawals or distributions from the relevant
sub-account of Account A during any calendar quarter and (v) any losses
resulting as if the sub-account, computed in accordance with subsection b,
below, were invested pursuant to the timely-filed Investment Election in effect
for such calendar quarter.

b. For purposes of computing the investment return on any sub-account of Account
A for any quarter, the principal balance as of the first day of the relevant
quarter shall equal the balance as of the end of the preceding quarter,
increased by 50% of the Participant’s and the Company’s contributions, if any,
made to the relevant sub-account of Account A during the quarter pursuant to
Sections 4.01, 4.02 and 4.05 hereof, and decreased by any distributions made to
the Participant or his Beneficiaries from the relevant sub-account during the
quarter.

 

7



--------------------------------------------------------------------------------

5.04. Maintenance of Account B.

a. Accounts shall be reconciled on a quarterly basis. The Company shall increase
the relevant sub-account of Account B of each Participant by (i) the amount, if
any, of the Restricted Stock Units deferred by the Participant (hereafter
referred to as “Credited Shares”), and (iii) to the extent Credited Shares are
held on the record date for any dividend, a number of additional Credited Shares
resulting from the reinvestment of dividends on a common investment date, which
will typically be any of the first five business days after the payment of the
dividend, determined in the sole discretion of an independent brokerage agent.
Dividends shall be assigned to the sub-account which contains the shares of
Common Stock generating the applicable dividends. The Company shall decrease
each Participant’s sub-account of Account B by (iv) any withdrawals or
distributions from the such sub-account of Account B during any calendar quarter
and (v) any Restricted Stock Units which fail to vest or become transferable
because the Participant forfeits the Restricted Stock Units. Consistent with the
treatment of Restricted Stock, any dividends credited as regards Restricted
Stock Units shall not be forfeited, even if the Participant later forfeits the
Restricted Stock Units.

b. In the event of any distribution with respect to Common Stock other than a
cash dividend, such as a stock split, stock dividend or similar transaction, the
relevant sub-account of the Participant’s Account B shall be credited with a
number of additional shares or other consideration as determined by the
Committee in its sole discretion. Account B will be denominated in whole and
fractional shares. In clarification of the foregoing, upon the occurrence of the
Separation Transaction, a Participant’s Account B will hold both Common Stock
and common stock of Metavante (hereafter, “Metavante Stock”) determined as if
the Participant were a shareholder of the Company for the number of shares in
his Account B (including Restricted Stock Units) immediately prior to the
Separation Transaction.

c. In the event of a Change of Control, the relevant sub-account of a
Participant’s Account B shall be credited with the same amount and type of
consideration which a shareholder of the Company would have received holding the
same number of shares of Common Stock as are held in the relevant sub-account of
a Participant’s Account B at the time of the payment of the consideration. If
there is a shareholder election as to the type of consideration received in a
Change of Control, the relevant sub-accounts of a Participant’s Account B will
be credited with consideration assuming that the Participant elected the maximum
amount of stock which is available to electing shareholders, adjusted for any
proration required because of over-subscription.

5.05. Investment Elections for Account A.

a. A Participant may file an Investment Election setting forth his investment
preferences used to value his Account A. The initial investment options
available to Participants are (i) the Moody’s A Long-Term Corporate Bond Rate
(the “fixed rate investment option”) adjusted annually to equal the average
yield for the month of September of the previous year and (ii) the total return
of the Standard & Poor’s 500 Index for the applicable quarter. All investment
elections must be in increments of 10%. If a Participant does not file an
Investment Election, the Account shall be deemed to be invested in the fixed
rate investment option. The Participant may change his investment preferences as
of January 1 or July 1 in any Plan Year by delivering to the Company a new
Investment Election at least 15 days prior to such effective date.

 

8



--------------------------------------------------------------------------------

b. A Participant’s Account A shall reflect only the performance of such
investment indices and the Participant shall have no property right or security
interest in the actual investment performance of any assets invested by the
Company to provide for the payment of benefits under this Plan.

5.06 Investment Elections for Account B after the Separation Transaction.

a. After the Separation Transaction, the sub-accounts of Account B of a
Participant will be credited with both Common Stock and Metavante Stock. The
Participant may constructively sell any or all vested shares of Metavante Stock
(but not Restricted Stock Units of Metavante Stock) as of January 1 or July 1 of
any Plan Year by delivering to the Company a new Investment Election at least 15
days prior to such effective date setting forth the number of shares to be sold.
The indicated shares will be deemed sold on the first date, immediately
following January 1 or July 1, when Employees could purchase Common Stock (a
“window period”). The deemed proceeds from such sale of shares of Metavante
Stock will be reinvested in Common Stock on such date, which shares of Common
Stock will then be credited to the same sub-account of Account B where the sold
shares of Metavante Stock originated. The proceeds from the deemed sale of
Metavante Stock and the proceeds available for the deemed purchase of shares of
Common Stock will be reduced by the transaction costs that are incurred if
shares of Metavante Stock are actually sold and shares of Common Stock actually
purchased by the Marshall & Ilsley Corporation Amended And Restated Deferred
Compensation Trust III. A Participant cannot make a deemed sale of Restricted
Stock Units of Metavante Stock until the shares vest in accordance with the
terms of the applicable award. If a Participant would be required to buy or sell
shares of Metavante Stock in a window period if the Participant held the stock
directly, and if the Participant elects a deemed sale of shares of Metavante
Stock, such deemed sale of Metavante Stock and purchase of Common Stock will
occur on the first date, immediately following January 1 or July 1, when both
the Company and Metavante have window periods.

b. A Participant’s Account B shall reflect only the performance of Common Stock
and Metavante Stock, if any is held in such Account B, and the Participant shall
have no property right or security interest in actual shares of Common Stock or
Metavante Stock held by the Company to provide for the payment of benefits under
this Plan.

5.07. Change of Accounts. Once amounts have been allocated to the relevant
sub-accounts of Account A or Account B, these amounts must remain in the
referenced sub-accounts of Accounts A or B until such amounts are distributed to
the Participant pursuant to Article VII hereof. Upon a Change of Control, the
Company, the Administrator or any successor thereto, may not change the
investment choices available to Participants hereunder without the consent of a
majority of the holders of Account balances under the Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

Vesting

Subject to the rights of the Company’s creditors as set forth in Section 5.01
above, the Account of a Participant, including all earnings accrued thereto,
shall at all times be fully vested. Notwithstanding the foregoing, Restricted
Stock Units will not become vested until all forfeiture provisions (including
any requirement for future services) have been met. If such forfeiture
provisions are not met, the Restricted Stock Units shall be forfeited and shall
be subtracted from the applicable Account.

ARTICLE VII

Distributions

7.01. Distributions After Termination of Employment. Except as otherwise
expressly provided herein, all distributions of the Accounts shall be made in
accordance with the Distribution Elections which relate to deferrals made for
each Plan Year. A Participant may make separate Deferral Elections for the
sub-accounts of Account A and Account B. Distributions from the sub-accounts of
Account A shall be in cash and distributions from the sub-accounts of Account B
shall be in Common Stock.

Distribution Elections are irrevocable, and may not be modified, unless allowed
under . Section 409A of the Code, any guidance promulgated thereunder, or any
successor thereto. If a Participant does not timely file a Form of Distribution
Election, he will be deemed to have elected payment in a lump sum option set
forth in the Form of Distribution Election. If a Participant files only one
Distribution Election for any Plan Year, it will be deemed to cover both Account
A and Account B, unless the Participant otherwise designates.

Notwithstanding anything in this Plan or a Distribution Election contained to
the contrary, no distribution hereunder shall be made earlier than the first day
after the six-month anniversary of a Participant’s Termination of Employment (or
the next regularly-scheduled payroll date thereafter), other than in the case of
Termination of Employment because of death or Disability. If the deductibility
of such amounts by the Company would be limited by Section 162(m) of the Code
(excluding for this purpose any amount governed by Section 162(m)(5) of the
Code), such distribution shall occur on the later of (a) the first business day
of the calendar year after the calendar year in which the Participant’s
employment terminated (or the next regularly-scheduled payroll date thereafter),
or (b) the first day after the six-month anniversary of a Participant’s
Termination of Employment (or the next regularly-scheduled payroll date
thereafter). If a Distribution Election would otherwise provide for an earlier
distribution date for all or any portion of the Account balances, such amounts
that would otherwise have been distributed at an earlier date shall be
distributed in a lump sum on the first date on which distributions are allowable
under this paragraph.

Notwithstanding anything in this Plan or a Distribution Election contained to
the contrary, if Restricted Stock Units in a Participant’s Account C are not
vested or transferable

 

10



--------------------------------------------------------------------------------

when a Termination of Employment occurs, and if they otherwise could vest or
become transferable thereafter if the applicable restrictions are met, such
Restricted Stock Units shall not be distributed to the Participant until the
vesting or transferability restrictions are satisfied, and then shall be
distributed over the remaining period of the Distribution Election, or if there
is no remaining period, in a lump sum within thirty days after they vest or
become transferable.

7.02. Upon Death.

a. Upon a Participant’s death, any balance remaining in his Accounts shall be
paid by the Company in accordance with his Distribution Elections except that
such payments shall be made to the Beneficiary or Beneficiaries specified by the
Participant or, if none, to his surviving spouse or, if none, to his Estate.
Each Participant may designate a Beneficiary or Beneficiaries to receive the
unpaid balance of his Accounts upon his death and may revoke or modify such
designation at any time and from time to time by submitting to the Administrator
a Beneficiary Designation substantially in the form attached hereto as Exhibit E
or on such other beneficiary designation form as may be provided to the
Participant by the Company from time to time.

b. If a Participant’s death occurs prior to the payment of any amounts to him
hereunder, other than payments for Unforeseeable Emergencies, the Participant’s
Beneficiaries shall receive payments in accordance with Section 7.01 hereof.

c. If a Participant designates multiple Beneficiaries as either primary or
contingent Beneficiaries, and one of the contingent Beneficiaries has
predeceased the Participant, the deceased Beneficiary’s share shall go to the
Beneficiary’s Estate. For example, if a Participant designates his spouse as the
sole primary beneficiary and his three children as equal contingent
beneficiaries, and if the spouse and one child predecease the Participant, the
two children would each get one-third of the distributions from the Accounts and
the predeceased child’s one-third share would go to his Estate. The spouse’s
Estate would be entitled to nothing.

d. If a Beneficiary survives a Participant but dies prior to receipt of the
entire amount in the Accounts due him, the Company shall make payments to the
Estate of the Beneficiary in accordance with the Distribution Elections. For
example, if the Participant’s spouse is his primary Beneficiary and his three
children are his contingent Beneficiaries, and if the spouse survives the
Participant such that she is receiving distributions pursuant to the terms of
this Plan, but dies prior to the receipt of all distributions to which she is
entitled, any remaining distributions shall be paid to the spouse’s Estate and
not to the contingent beneficiaries.

7.03. Unforeseeable Emergencies. In the event of an Unforeseeable Emergency
either before or after the commencement of payments hereunder, a Participant or
Beneficiary may request in writing that all or any portion of the benefits due
him under the Accounts be paid prior to the normal time for payment of such
amount. The Administrator shall, in its reasonable judgment, determine whether
there is an Unforeseeable Emergency, and is so, shall distribute amounts which
do not exceed the amounts reasonably necessary to satisfy the emergency need,
plus amounts necessary to pay income taxes reasonably anticipated as a result of
the distribution. In determining the amounts, the Administrator shall take into
account the extent to which such

 

11



--------------------------------------------------------------------------------

hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), and by cancellation of the Participant’s Deferral Election as
provided for in Section 4.04 hereof. The Administrator shall use its reasonable
discretion to determine when the payments shall be made and shall immediately
reduce the balance in the recipient’s Accounts by the amount of such payment.

7.04. Upon a Change of Control. Notwithstanding anything contained herein or in
the Distribution Elections, a Participant’s Accounts shall be distributed in a
lump sum after the termination of the Participant’s employment, but only if such
Termination of Employment occurs when, or within a year after, a Change of
Control takes place. Such distributions shall be made on the first day after the
six-month anniversary of a Participant’s Termination of Employment (or the next
regularly-scheduled payroll date thereafter), unless the Termination of
Employment is due to death or Disability, in which event the distribution shall
be made no later than forty-five days after Termination of Employment.
Notwithstanding the foregoing, if the deductibility of such amounts by the
Company would be limited by Section 162(m) of the Code (excluding for this
purpose any amount governed by Section 162(m)(5) of the Code), such distribution
shall occur on the later of (a) the first business day of the calendar year
after the calendar year in which the Participant’s employment terminated (or the
next regularly-scheduled payroll date thereafter), or (b) the first day after
the six-month anniversary of a Participant’s Termination of Employment (or the
next regularly-scheduled payroll date thereafter).

ARTICLE VIII

Administration of the Plan

8.01. Appointment of Separate Administrator. The Committee shall, in writing,
appoint a separate Administrator. Any person including, but not limited to, an
Employee, shall be eligible to serve as Administrator. Two or more persons may
form a committee to serve as Administrator. Persons serving as Administrator may
resign by written notice to the Committee and the Committee may appoint or
remove such persons. An Administrator consisting of more than one person shall
act by a majority of its members at the time in office. An Administrator
consisting of more than one person may authorize any one or more of its members
to execute any document or documents on behalf of the Administrator, in which
event the Administrator shall notify the Committee of the member or members so
designated. The Committee shall accept and rely upon any document executed by
such member or members as written revocation of such designation. No person
serving as Administrator shall vote or decide upon any matter relating solely to
himself or solely to any of his rights or benefits pursuant to the Plan.

8.02. Powers and Duties. The Administrator shall administer the Plan in
accordance with its terms. The Administrator shall have full and complete
authority and control with respect to Plan operations and administration unless
the Administrator allocates and delegates such authority or control pursuant to
the procedures set forth below. Any decisions of the Administrator or its
delegate shall be final and binding upon all persons dealing with the Plan or
claiming any benefit under the Plan. The Administrator shall have all powers
which are necessary to manage and control Plan operations and administration
including, but not limited to, the following:

 

  a. To employ such accountants, counsel or other persons as it deems necessary
or desirable in connection with Plan administration. The Company shall bear the
costs of such services and other administrative expenses.

 

12



--------------------------------------------------------------------------------

  b. To designate in writing persons other than the Administrator to perform any
of its powers and duties hereunder.

 

  c. The discretionary authority to construe and interpret the Plan, including
the power to construe disputed provisions.

 

  d. To resolve all questions arising in the administration, interpretation and
application of the Plan including, but not limited to, questions as to the
eligibility or the right of any person to a benefit.

 

  e. To adopt such rules, regulations, forms and procedures from time to time as
it deems advisable and appropriate in the proper administration of the Plan.

 

  f. To prescribe procedures to be followed by any person in applying for
distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Administrator may reasonably deem
necessary, desirable or convenient to support an application for such
distribution.

8.03. Records and Notices. The Administrator shall maintain all books of
accounts, records and other data as may be necessary for proper plan
administration.

8.04. Compensation and Expenses. The expenses incurred by the Administrator in
the proper administration of the Plan shall be paid by the Company. An
Administrator who is an Employee shall not receive any additional fee or
compensation for services rendered as an Administrator.

8.05. Limitation of Authority. The Administrator shall not add to, subtract from
or modify any of the terms of the Plan, change or add to any benefits prescribed
by the Plan, or waive or fail to apply any Plan requirement for benefit
eligibility.

8.06 Claims Procedures. A Participant shall be entitled to make a request for
any benefits to which the Participant believes he or she may be entitled. Any
such request must be made in writing, and it should be made to the Company.

A request for benefits will be considered a claim, and it will be subject to a
full and fair review. If a Participant’s claim is wholly or partially denied,
the Company shall furnish the Participant or the Participant’s beneficiary (the
“Claimant”) or the Claimant’s authorized representative with a written or
electronic notice of the denial within a reasonable period of time (generally,
90 days after the Company receives the claim or 180 days, if the Company

 

13



--------------------------------------------------------------------------------

determines that special circumstances require an extension of time for
processing the claim and furnishes written notice of the extension to the
Claimant or the Claimant’s authorized representative before the initial 90-day
period ends), which sets forth, in an understandable manner, the following
information:

 

  a. The specific reason(s) for the denial of the claim;

 

  b. Reference to the specific provisions of the Plan on which the denial is
based;

 

  c. A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why that material or
information is necessary; and

 

  d. A description of the review procedures and the time limits applicable to
those procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following a denial on review.

The Company’s written extension notice must indicate the special circumstances
requiring an extension of time for processing the claim and the date by which
the Company expects to render its decision on the claim.

The Claimant or the Claimant’s authorized representative may appeal the
Company’s decision denying the claim within 60 days after the Claimant or the
Claimant’s authorized representative receives the notice denying the claim. The
Claimant or the Claimant’s authorized representative may submit to the Company
written comments, documents, records and other information relating to the
claim. The Claimant or the Claimant’s authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim. The
Company’s review of the claim and of its denial of the claim shall take into
account all comments, documents, records and other information submitted by the
Claimant or the Claimant’s authorized representative relating to the claim,
without regard to whether these materials were submitted or considered during
the initial decision on the claim.

The Company’s decision on the appeal of a denied claim shall be made within a
reasonable period of time (generally 60 days after the Company receives the
claim or 120 days if the Company determines that special circumstances require
an extension of time for processing the claim and furnishes written notice of
the extension to the Claimant or the Claimant’s authorized representative before
the initial 60-day period ends indicating the special circumstances requiring
extension of time and the date by which the Company expects to render its
decision on the claim). The Company will furnish the Claimant or the Claimant’s
authorized representative with written or electronic notice of its decision on
appeal. In the case of a decision on appeal upholding the Company’s initial
denial of the claim, the Company’s notice of its decision on appeal shall
set forth, in an understandable manner, the following information:

 

  a. The specific reason(s) for the decision on appeal;

 

14



--------------------------------------------------------------------------------

  b. Reference to the specific provisions in the Plan on which the decision on
appeal is based;

 

  c. A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

 

  d. A statement describing any voluntary appeal procedures (including voluntary
arbitration or any other form of dispute resolution) offered and the Claimant’s
right to obtain information sufficient to make an informed judgment about
whether to submit a benefit dispute to the voluntary level of appeal, and a
statement of the Claimant’s right to bring an action under ERISA Section 502(a).

ARTICLE IX

General Provisions

9.01. Assignment and Rights of Participant. No Participant or Beneficiary may
sell, assign, transfer encumber or otherwise dispose of the right to receive
payments hereunder. A Participant’s rights to benefit payments under the Plan
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant or a Beneficiary. No Participant or any other person shall have any
interest in any fund or in any specific asset or assets of the Company by reason
of any amounts credited to any Account hereunder, nor any right to exercise any
of the rights or privileges of a stockholder with respect to any securities
hypothetically credited to a Participant’s Account B under the Plan, nor any
right to receive any distributions under the Plan except as and to the extent
expressly provided in the Plan.

9.02. Employment Not Guaranteed by Plan. The establishment of this Plan and the
designation of an Employee as a Participant, shall not give any Participant the
right to continued Employment or limit the right of the Company to dismiss or
impose penalties upon the Participant or modify the terms of Employment of any
Participant.

9.03. Termination and Amendment. The Board of Directors of the Company may at
any time terminate, suspend, alter or amend this Plan so long as such actions do
not contravene the requirements of Section 409A of the Code. No Participant or
any other person shall have any right, title, interest or claim against the
Company, its directors, officers or employees for any amounts, except that
(i) the Participant shall be fully vested in his Accounts hereunder as of the
date on which the Plan is terminated or suspended, except as to any unvested
Restricted Stock Units, (ii) no amendment shall eliminate the crediting of an
investment return on the sub-accounts of Account A prior to the complete
distribution thereof or provide for a distribution method which accelerates the
timing of distributions hereunder without the consent of a Participant and
(iii) subsequent to a Change of Control, unless a majority of the holders of
Account balances agree to the contrary, the Company or the Administrator may not
alter (a) the

 

15



--------------------------------------------------------------------------------

choice of investments in the Investment Election as in effect immediately before
the Change of Control and (b) the payment options contained in the Distribution
Elections as in effect immediately before the Change of Control. Notwithstanding
the foregoing, the Board of Directors of the Company may make any amendment
necessary in order to avoid penalties under Section 409A of the Code, even if
such amendments are detrimental to Participants.

9.04. Notice. Any and all notices, designations or reports provided for herein
shall be in writing and delivered personally or by certified mail, return
receipt requested, addressed, in the case of the Company to the Corporate
Secretary at 770 North Water Street, Milwaukee, Wisconsin 53202 and, in the case
of a Participant or Beneficiary, to his home address as shown on the records of
the Company. The addresses referenced herein may be changed by a notice
delivered in accordance with the requirement of this Section 9.04.

9.05. Limitation on Liability. In no event shall the Company, Administrator or
any employee, officer or director of the Company incur any liability for any act
or failure to act unless such act or failure to act constitutes a lack of good
faith, willful misconduct or gross negligence with respect to the Plan or the
trust established in connection with the Plan.

9.06. Indemnification. The Company shall indemnify the Administrator and any
employee, officer or director of the Company against all liabilities arising by
reason of any act or failure to act unless such act or failure to act is due to
such person’s own gross negligence or willful misconduct or lack of good faith
in the performance of his duties to the Plan or the trust established pursuant
to the Plan. Such indemnification shall include, but not be limited to, expenses
reasonably incurred in the defense of any claim, including reasonable attorney
and legal fees, and amounts paid in any settlement or compromise; provided,
however, that indemnification shall not occur to the extent that it is not
permitted by applicable law. Indemnification shall not be deemed the exclusive
remedy of any person entitled to indemnification pursuant to this section. The
indemnification provided hereunder shall continue as to a person who has ceased
acting as a director, officer, member, agent or employee of the Administrator or
as an officer, director or employee of the Company and such person’s rights
shall inure to the benefit of his heirs and representatives.

9.07. Headings. All articles and section headings in this Plan are intended
merely for convenience and shall in no way be deemed to modify or supplement the
actual terms and provisions stated thereunder.

9.08. Severability. Any provision of this Plan prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof. The illegal or invalid provisions shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provisions had never been inserted in this Plan.

9.09. Amendments to Conform Plan with Section 409A Guidance. Subsequent to the
initial approval of this Plan by the Committee and Board of Directors of the
Company, the Department of the Treasury issued guidance under Section 409A of
the Code (the “Guidance”). The Guidance provides that the following previous
deferrals are subject to the rules contained in Section 409A of the Code:
(a) deferrals of 2004 incentives (given the Company’s discretion as to

 

16



--------------------------------------------------------------------------------

the amount of the incentives) and (b) Restricted Stock Units contained in the
Company’s Amended and Restated Executive Deferred Compensation Plan as of
January 15, 2004 (the “Original Plan”), that are not vested as of December 31,
2004. The Company’s intention in adopting the Plan was that all deferred
compensation subject to Section 409A would be contained in this Plan, and all
deferred compensation not subject to Section 409A would be in the Original Plan.
Thus, notwithstanding anything contained to the contrary in the Original Plan,
this Plan or any Participants elections in connection with the Original Plan or
this Plan, (i) deferrals of 2004 incentives and (ii) Restricted Stock Units
contained in the Original Plan which are not vested as of December 31, 2004 will
be reflected in Accounts A and B, respectively, of this Plan, and the
Distribution Election(s) that govern such deferral(s) will be those made for
those respective Accounts for 2005 deferrals, unless the Company specifically
allows the individual to make a different Distribution Election in accordance
with the Guidance. In addition, to the extent the Guidance, or any future
guidance, would provide that deferrals prior to January 1, 2005 are subject to
Section 409A of the Code, such deferrals shall be reflected in this Plan, and
not the Original Plan. The applicability of Distribution Elections and other
matters to deferrals prior to January 1, 2005 which are reflected in this Plan
shall be determined by the Administrator, in its sole discretion, so as to
comply with the requirements of Section 409A of the Code.

9.10. Compliance with Section 409A of the Code. This Plan shall be interpreted
and administered in compliance with the requirements of Section 409A of the Code
and any guidance promulgated thereunder, including the final regulations.

 

17